Citation Nr: 0608461	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a perianal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from July 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claims were previously before the Board, and 
were remanded in November 2003.  All directed additional 
development has been conducted, and the veteran's claims are 
properly before the Board at this time.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed degenerative joint disease with osteoarthritis of 
the left knee is etiologically related to service, or that 
the disorder was diagnosed within one year after separation 
from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed perianal cyst is etiologically related to service.

CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  A perianal cyst was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (here, the RO) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the unfavorable 
RO decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, at 120.

In a March 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2002 statement of the case (SOC) and July 2002, 
September 2002, and December 2004 supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the February 2002 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Moreover, no prejudice is 
identified under the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  The veteran's left 
knee osteoarthritis is included in this presumption.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of an evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Board notes that most of the veteran's service medical 
records appear to have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The RO tried numerous times, in April and 
July 1999, either to locate or recreate the veteran's service 
records but was unsuccessful.  Nevertheless, because most of 
the veteran's medical records remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

A.  Left Knee

The veteran contends that he fell out of a truck while in 
service and injured his left knee when he landed on it.  He 
testified in June 2002 that he went to sick call at that time 
and was given some analgesic capsules.  He had not broken the 
skin, so he was sent back to work.  The veteran had other 
problems with swelling in his knee throughout service, and 
went to sick call with the same results.  In a July 2002 
written statement, the veteran clarified that he first sought 
post-service treatment for his left knee in the late 1970s.

Private and VA treatment records beginning in June 1996 show 
treatment for the veteran's left knee.  In private treatment 
reports dated in June and October 1996, W.D., M.D., indicated 
that the veteran stated he stepped off of a ladder and 
injured his left knee.  He underwent arthroscopic surgery of 
the left knee in July 1998, and was diagnosed with painful 
osteoarthritis and degenerative joint disease of the knee.

As indicated above, the veteran's service medical records are 
unavailable.  Therefore, while there is evidence of a current 
left knee disorder, the RO has been unable to verify the 
veteran's injury and treatment in service.  Therefore, the 
Board must evaluate all of the other evidence of record to 
determine whether service connection is warranted in the 
absence of such records.

Initially, we note that there is no evidence that the 
veteran's arthritis was manifested to a compensable degree 
within one year of his separation from service.  Even the 
veteran has acknowledged that he did not seek post-service 
treatment for his left knee until the late 1970s, more than 
twenty years after separation.  Therefore, the veteran's 
currently diagnosed left knee arthritis does not warrant 
service connection on a presumptive basis.

With regard to whether direct service connection is 
warranted, the Board points out that there is no medical 
opinion of record that links the veteran's described in-
service injury with his current disorder.  Furthermore, as 
noted above, the veteran stated that he did not seek 
treatment for his knee until the late 1970s.  In addition, 
the medical evidence associated with the claims file 
regarding the veteran's left knee begins in June 1996, forty 
years after separation from service.  It is also significant 
to note that the initial treatment records dated in June and 
October 1996 describe that the veteran had a recent injury to 
his left knee, when he stepped down off a ladder, and did not 
make reference to a previous injury during military service.

Therefore, the Board finds that, while there is ample 
evidence of a current left knee disorder, there is a lack of 
evidence of a connection between this current diagnosis and 
the veteran's active duty, which ended nearly 50 years ago.  
With regard to the veteran's contention that his left knee 
disorder is related to an injury sustained in service, we 
certainly respect his right to offer his opinion and do not 
question his sincerity, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the evidence preponderates against the claim 
for service connection for a left knee disorder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Cyst

The veteran testified during his June 2002 RO hearing that he 
first noticed this disorder in service and sought treatment 
from a doctor.  He was given salves and told to take a hot 
sitz bath.  He said it would reduce and eventually return.  
He said it ruptured while the veteran was in service.  It 
burst after service, and bled.  The veteran recalled seeing 
the doctor three or four times in service for his perianal 
cyst.

In a July 2002 written statement, the veteran indicated he 
first sought post-service treatment for his perianal cyst in 
1967.  It never disappeared completely, and then worsened 
such that he sought treatment from a civilian physician in 
1979.  The cyst improved temporarily but flared up in 1996 or 
1997, when the veteran sought treatment at the VA medical 
center.

As noted above, the veteran's service medical records are 
unavailable to verify his stated treatment during duty.  With 
regard to current treatment, a January 1998 VA treatment 
record shows the veteran complained of having a cyst on the 
right scrotal area.  He stated he had a flare-up of this 
disorder in service and once since then.  The area had 
yellowish drainage with some blood.  The diagnosis was 
infected perianal cyst or abscess.

A June 1999 VA outpatient record shows the veteran complained 
of recurrent perianal inflammation.  He stated that problem 
was resolved with a sitz bath.  The veteran reported no pain, 
swelling, bleeding, or drainage.  On examination there was no 
tenderness and no swelling.  The impression was resolved 
perianal inflammation.

There is no evidence that the inflammation the veteran 
experienced in service was chronic.  While his service 
medical records are unavailable, the Board notes that the 
current treatment in 1998 and 1999 for this disorder does not 
show that it is chronic.  Therefore, there must be evidence 
of continuity of this disorder.  The veteran's separation 
from service was in 1956, and he stated that he first sought 
treatment post-service for a perianal cyst in 1967.  While 
these records are not associated with the claims file, even 
evaluating the evidence in the light most favorable to the 
veteran, the Board cannot find that there is continuity 
between treatment in service and a first post-service 
treatment eleven years after separation.

In the absence of any evidence of continuity and any medical 
evidence providing an opinion that the veteran's current 
diagnosis is related to his military service, the Board 
cannot grant service connection.  Therefore, while we respect 
the veteran's right to offer his opinion, see Routen, supra, 
we find a lack of competent evidence to warrant service 
connection.

Consequently, the evidence preponderates against the claim 
for service connection for a perianal cyst, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a perianal cyst is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


